DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 11/25/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-3 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wellman et al (US 2016/0167227), hereinafter “Wellman”.
Regarding claims 1 and 3, Wellman discloses a grasping robot and the associated method (see abstract - Robotic arms or manipulators can be utilized to grasp inventory items within an inventory system. Information about an item to be grasped can be detected and/or accessed from one or more databases to determine a grasping strategy for grasping the item with a robotic arm or manipulator.), comprising: 
             
    PNG
    media_image1.png
    305
    478
    media_image1.png
    Greyscale

a grasping mechanism (fig. 1: via robotic arm 12 including one or more end effectors and may be capable of utilizing multiple end effectors in conjunction with one another or as alternatives to one another – see [0017-0018, 0080]) configured to grasp a target object (e.g. grasping inventory item 40 or target items – see [0017]); 
an image-pickup unit (fig. 1: imaging device / sensor package 16) configured to shoot a surrounding environment (see [0018, 0020] disclosing the sensor package 16 includes one or more sensors (of like or varying type) arranged to detect the item 40 while the item 40 is being maintained by the grasping environment 14);
an extraction unit (fig. 1: via controller 32) configured to extract a graspable part (e.g. grasping inventory item 40 or target items) that can be grasped by the grasping mechanism (e.g. robotic arm 12 / effector) in the surrounding environment by using a learned model (e.g. via stored records  such as item database 37 and item gripping database 36 – see [0017-0018] disclosing machine learning and the stored digital model of the item) that uses an image acquired by the image-pickup unit as an input image (e.g. via imaging device / sensor package 16) (see [0017-0021] – disclosing at [0020] the sensor package 16 communicates detected attributes (as at 46), such as weight, geometric characteristics (e.g., size, position, or orientation), electrical conductivity, magnetic properties, surface characteristics (e.g., how slippery or porous the item is), deformability, and/or structural integrity of the item 40, to the controller 32. The detected attributes may also include a unique identifier of the item 40, such as a barcode- or RFID-encoded serial number. Based on the detected attributes, the controller 32 may access (as at 49) the item database 37, such as to access a record for the inventory item 40. The record can include information about attributes of the item, such as weight, size, shape, or other physical characteristics of the item. Based on the record from the item database 37 and/or the detected attributes from the sensor package 16, the controller 32 may access (as at 48) an item gripping database 36 to access an item grasping strategy stored for that item or items with similar characteristics. The controller 32 can provide instructions to the robotic arm 12 for gripping the item 40 based on the gripping strategy accessed from the gripping database at 36 (e.g., at 52) ………… see [0021] discloses the controller 32 may update the item gripping database 36 (e.g., at 48) and/or the item database 37 based on the human input grasping strategy received at 54 and/or detected attributes communicated at 46, either of which may include feedback about the success of the grasping strategy implemented. Such updating and accessing of the item database 37 and/or the item gripping database 36 can allow robotic arms 12 throughout the inventory system 10 (and throughout other inventory systems having access to the item gripping database 36) to be used to effectively move inventory items 40 between elements within the inventory system so as to increase efficiency and throughput.); 
a position detection unit (e.g. via sensor package 16) configured to detect a position of the graspable part (e.g. grasping inventory items or target items) (see [0020] disclosing sensor package 16 includes one or more sensors (of like or varying type) arranged to detect the item 40 while the item 40 is being maintained by the grasping environment 14. The sensor package 16 communicates detected attributes (as at 46), such as weight, geometric characteristics (e.g., size, position, or orientation), electrical conductivity, magnetic properties, surface characteristics (e.g., how slippery or porous the item is), deformability, and/or structural integrity of the item 40, to the controller 32); 
a recognition unit (e.g. controller 32) configured to recognize a state of the graspable part (e.g. grasping inventory items or target items)by referring to a lookup table that associates the position of the graspable part (e.g. grasping inventory items or target items) with a movable state thereof (see [0017] disclosing the robotic arms or manipulators may be controlled so as to grasp items in a manner particularly suited for grasping of a target item. For example, a target item, or characteristics thereof, may be identified, such as by optical or other sensors, in order to determine a grasping strategy for the item. The grasping strategy may be based at least in part upon a database containing information about the item, characteristics of the item, and/or similar items, such as information indicating grasping strategies that have been successful or unsuccessful for such items in the past….see [0018] disclosing human operator loads the tray with an inventory item (for example a coffee mug) that is to be grasped by the robotic arm and moved into the appropriate box from a group of boxes that are awaiting ordered items for shipment to customers. The mug in the tray is identified according to a unique identifier number, such as by a scanned barcode or radio frequency identification tag. The unique identifier of the mug is used to access a record about the mug from an item database to determine a stored weight and a stored digital model representing the shape of the mug. A camera or other optical imaging device scans the mug, providing information about the mug's orientation, e.g., in this case that the mug is on its side with the open top facing the camera and the handle to the right); and 
a grasping control unit (e.g. controller 32) configured to control the grasping mechanism so as to displace the graspable part in accordance with the state of the graspable part recognized by the recognition unit (see [0017] disclosing robotic arms or manipulators may be controlled so as to grasp items in a manner particularly suited for grasping of a target item. For example, a target item, or characteristics thereof, may be identified, such as by optical or other sensors, in order to determine a grasping strategy for the item. The grasping strategy may be based at least in part upon a database containing information about the item, characteristics of the item, and/or similar items, such as information indicating grasping strategies that have been successful or unsuccessful for such items in the past….see [0020] disclosing based on the detected attributes, the controller 32 may access (as at 49) the item database 37, such as to access a record for the inventory item 40. The record can include information about attributes of the item, such as weight, size, shape, or other physical characteristics of the item. Based on the record from the item database 37 and/or the detected attributes from the sensor package 16, the controller 32 may access (as at 48) an item gripping database 36 to access an item grasping strategy stored for that item or items with similar characteristics. The controller 32 can provide instructions to the robotic arm 12 for gripping the item 40 based on the gripping strategy accessed from the gripping database at 36 (e.g., at 52)). 
Regarding claim 2, Wellman discloses, wherein the lookup table (e.g. via item gripping database 36 / item database 37) associates the graspable part with a movable part of which the movable state is defined (see [0019] disclosing item database 37 and the item gripping database 36, although depicted as separate in FIG. 1, may share structure and/or content. The grasping environment 14, which is depicted in FIG. 1 as a platform, such as a table or stand, may correspond to any structure or environment maintaining an item (such as inventory item 40) that is to be grasped by the robotic arm 12. For example, the grasping environment 14 may equally correspond to a bin of an inventory holder, a drawer, a tray, or other structures associated with inventory systems disclosed herein…. See [0020] disclosing based on the record from the item database 37 and/or the detected attributes from the sensor package 16, the controller 32 may access (as at 48) an item gripping database 36 to access an item grasping strategy stored for that item or items with similar characteristics. The controller 32 can provide instructions to the robotic arm 12 for gripping the item 40 based on the gripping strategy accessed from the gripping database at 36 (e.g., at 52)… see [0021] disclosing the controller 32 may update the item gripping database 36 (e.g., at 48) and/or the item database 37 based on the human input grasping strategy received at 54 and/or detected attributes communicated at 46, either of which may include feedback about the success of the grasping strategy implemented. Such updating and accessing of the item database 37 and/or the item gripping database 36 can allow robotic arms 12 throughout the inventory system 10 (and throughout other inventory systems having access to the item gripping database 36) to be used to effectively move inventory items 40 between elements within the inventory system so as to increase efficiency and throughput.). 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 2017/0282363 to Yamada et al, which is directed to robot control apparatus for controlling a robot manipulating a target object includes a measurement unit configured to measure a change of a gripping unit configured to grip the target object when the gripping unit contacts the 
2. – US 2018/0126553 to Corkum et al, which is directed to controller 160 can implement computer vision techniques described below to transform digital photographic images recorded by a camera 150 mounted to the arm (e.g., rather than to the base or mounted externally from the arm) to automatically calibrate electromechanical joints of the arm and to locate objects and surfaces near the robot in preparation to interface with objects and surfaces, thereby enabling lower precision location and geometry of such objects by external systems. The controller 160 can therefore handle optical data collected by the camera 150 as true and modify or calibrate data read from other sensors in the system 100 based on these optical data received from the camera 150.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B